Name: Commission Regulation (EC) No 1281/2004 of 12 July 2004 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 13.7.2004 EN Official Journal of the European Union L 241/19 COMMISSION REGULATION (EC) No 1281/2004 of 12 July 2004 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 27(5)(a) and (15) thereof, Whereas: (1) The rates of the refunds applicable from 25 June 2004 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 1167/2004 (2). (2) It follows from applying the rules and criteria contained in Regulation (EC) No 1167/2004 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 1167/2004 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 13 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 224, 25.6.2004, p. 20. ANNEX Rates of refunds applicable from 13 July 2004 to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty CN code Description Rate of refund in EUR/100 kg In case of advance fixing of refunds Other 1701 99 10 White sugar 43,07 43,07